                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE:                                         )
                                                       Case Number: 16-80013
JON DERWOOD KENT and                           )
DONNA MARIE KENT,                                      Chapter 13
                                               )
         Debtor.
                                               )


JON DERWOOD KENT and                           )
DONNA MARIE KENT,
                                               )
         Plaintiff,
v.                                             )       Adversary Proceeding Number

NATIONSTAR MORTGAGE, LLC, dba                  )
MR. COOPER,
                                               )
         Defendant.
                                               )

                                           COMPLAINT

         COME NOW the Plaintiffs, Jon Derwood Kent and Donna Marie Kent, (hereinafter

“Plaintiffs”), by and through undersigned counsel, and present this complaint for damages and

injunctive relief against Defendant, Nationstar Mortgage, LLC, dba Mr. Cooper, (hereinafter

“Defendant”), for its violation of the automatic stay provisions of 11 U.S.C. §362(a), stating as

follows:

                                         INTRODUCTION

         1.      Plaintiffs initiate this adversary proceeding seeking damages and injunctive relief

as a result of Defendant’s violation of the automatic stay provided by virtue of 11 U.S.C.

§362(a).


                                             Page 1 of 8


     Case 20-08008      Doc 1     Filed 04/17/20 Entered 04/17/20 16:52:20            Desc Main
                                     Document    Page 1 of 8
         2.    Defendant violated 11 U.S.C. §362(a) by engaging post-petition efforts to obtain

possession of property of the estate or of property from the estate or to exercise control over

property of the estate while the automatic stay was still in effect.

         3.    Plaintiffs seek actual, compensatory, and punitive damages, as appropriate, for

Defendant’s violations of 11 U.S.C. §362(a). Further, Plaintiffs seek attorney fees, costs and

expenses of this action pursuant to 11 U.S.C. §362(k).

                                          JURISDICTION

         4.    Pursuant to 28 U.S.C. §§157, 1331 and 1334, this Honorable Court has

jurisdiction over the core claims within this proceeding. To the extent this proceeding addresses

non-core claims, Plaintiffs consent to the entry of a Final Order by this Honorable Court.

         5.    Venue is proper in the United States Bankruptcy Court for the Middle District of

Alabama pursuant to 28 U.S.C. §§1391 and 1409 since the claims arise from a bankruptcy

proceeding in this District, all or a substantial part of the events or omissions giving rise to this

claim occurred in this District, and the Defendant is subject to the jurisdiction of this Honorable

Court.

                                              PARTIES

         6.    Plaintiffs, Jon Derwood Kent and Donna Marie Kent, are natural persons, reside

within the geographical area encompassed by the jurisdiction of the United States District Court

for the Middle District of Alabama, and are debtors in the underlying Bankruptcy Proceeding.

         7.    Defendant, Nationstar Mortgage, LLC, dba Mr. Cooper, is a Foreign Corporation

and has a principal place of business at 8950 Cypress Waters Boulevard, Coppell, TX 75019, and

is engaged in the business of financing mortgage loans and buying and/or collecting debts owed


                                             Page 2 of 8


  Case 20-08008         Doc 1     Filed 04/17/20 Entered 04/17/20 16:52:20              Desc Main
                                     Document    Page 2 of 8
or alleged to be owed by consumers.

                                  FACTUAL ALLEGATIONS

        8.     Plaintiffs incorporate herein by reference each of the foregoing paragraphs.

        9.     On January 6, 2016, Plaintiffs filed a Voluntary Petition (hereinafter, “the

Petition”) under Chapter 13, Title II, of the United States Code, more specifically identified by

Case Number 16-80013, in the United States Bankruptcy Court for the Middle District of

Alabama.

        10.    As a result of said filing, relief pursuant to the automatic stay provisions of 11

U.S.C. §362(a) was granted to Plaintiffs.

        11.    Within Schedule D of the Petition, Plaintiffs identified Defendant as the holder of

a claim related to a mortgage executed by Plaintiffs and secured by real property located at 314

Benson Avenue, Tallassee, AL 36078.

        12.    On May 2, 2016, Defendant filed its Proof of Claim wherein it claims an

indebtedness from Plaintiffs in the amount of $55,935.65, including arrears. (See Proof of Claim

#15).

        13.    Plaintiffs Chapter 13 Plan filed in the underlying Bankruptcy Proceeding provides

for pre-petition arrearage owed to Defendant to be paid through the Plan with post-petition

payments to Defendant to be paid directly by Plaintiffs.

        14.    After the filing of Plaintiffs’ Petition, Plaintiffs fell behind on their post-petition

payments and on June 15, 2017, a Motion for Relief from Automatic Stay was filed by Defendant

in the underlying Bankruptcy Proceeding (Crt Doc #68). On August 17, 2017, an Order was

entered entitled “Agreed Order Conditionally Denying Motion for Relief from the Automatic


                                             Page 3 of 8


  Case 20-08008        Doc 1     Filed 04/17/20 Entered 04/17/20 16:52:20               Desc Main
                                    Document    Page 3 of 8
Stay”. (CrtDoc#79) The Order stated that the “...should the Debtor default under the mortgage

agreement between the parties beginning August 1, 2017, the Motion for Relief from Stay is

granted if the Movant gives the Debtors, and the Debtors’ attorney twenty (20) days written

notice of opportunity to cure. If the default is not cured within twenty (20) days from the date the

notice is issued, then the stay shall lift without further order of the Court.”

        15.     On May 25, 2018, Defendant filed a Proof of Claim (See Proof of Claim #23) in

the amount of $1,999.08 per the Order entered on August 17, 2017 (Crt Doc #79).

        16.     On October 14, 2019, Defendant, by and through their bankruptcy counsel, sent a

“letter as notice pursuant to the Agreed Order entered in the above-referenced Chapter 13 case on

August 18, 2017,...” (“Notice”) stating Plaintiffs were in default in their mortgage payments in

the total amount of $982.03.

        17.     Plaintiffs contacted their bankruptcy counsel and advised that Defendant has been

receiving a payment every two weeks and that they were not behind on their mortgage payments

as stated in the Notice. Plaintiffs’ bankruptcy requested Plaintiffs provide proof of all payments

made to Defendant beginning August 1, 2017, to present.

        18.     On November 8, 2019, Defendant, by and through their bankruptcy counsel, filed

a Notice of Termination of Automatic Stay (Crt Doc #95) stating the “Since the Notice, the

delinquency has not been cured and the loans remains in default.”

        19.     Plaintiffs provided their bankruptcy counsel with printouts from their bank

reflecting all payments made to Defendant since August 1, 2017.

        20.     On November 26, 2019, Plaintiffs’ bankruptcy counsel, after reviewing the

documentation provided by Plaintiffs, emailed Defendant’s bankruptcy counsel, Amanda Beckett


                                             Page 4 of 8


  Case 20-08008         Doc 1     Filed 04/17/20 Entered 04/17/20 16:52:20           Desc Main
                                     Document    Page 4 of 8
with Rubin Lublin, LLC, advising that it looked like all payments were made by Plaintiffs and

they were not in default on their payments at the time the Notice was issued. Plaintiffs’

bankruptcy counsel requested that Defendant’s bankruptcy counsel review the matter and provide

a payment history. Plaintiffs’ bankruptcy counsel further advised that he would like to resolve

the matter without court involvement.

       21.     On or around December 2, 2019, Plaintiffs received a letter from Defendant dated

November 26, 2019, advising that Plaintiffs loan “is currently due for 09/01/2019 payment...”

and “In order to cure this default, you must pay the total amount due of $2,276.86...”

       22.     On December 18, 2019, Plaintiffs’ bankruptcy counsel, after receiving no

response from Defendant’s bankruptcy counsel, sent a follow-up email to Defendant’s

bankruptcy counsel, Sharonda Escoffery, also with Rubin Lublin, LLC, and copied Amanda

Beckett on the email advising that he had not received a response to the email to Amanda Beckett

on November 26, 2019.

       23.     On December 19, 2019, Sharonda Escoffery responded to Plaintiffs’ bankruptcy

counsel’s December 18, 2019, email advising that she was not sure what happened to that first

email and that she would wait for Amanda Beckett to chime in regarding the issue. There was no

response to the email correspondence and no payment history was ever provided by Defendant’s

bankruptcy counsel as requested in Plaintiffs’ bankruptcy counsel’s November 26, 2019, email.

       24.     Defendant continued to send statements and correspondence to Plaintiffs and

Plaintiffs continued to make payments to Defendant, but Defendant continued to return the

payments stating it was not enough to bring the account current. The most recent being sent on

February 6, 2020, advising that the total amount to bring the account current was $3,800.30.


                                           Page 5 of 8


  Case 20-08008        Doc 1    Filed 04/17/20 Entered 04/17/20 16:52:20            Desc Main
                                   Document    Page 5 of 8
         25.   On February 11, 2020, Plaintiffs made a payment of $1,180.00 for January 2020

and February 2020 payments and advised bankruptcy counsel that they felt Defendant was back

to accepting payments.

         26.   On February 14, 2020, Defendant sent a letter to Plaintiffs advising “It has come

to our attention that inaccurate information regarding the above-referenced account was

inadvertently provided to credit reporting agencies on January 21, 2020. We have sent the

corrected information to the credit reporting agencies and they are in the process of updating their

records accordingly. No action is required on your part. We apologize for any inconvenience

this may have caused.”

         27.   Although Defendant appears to have resumed accepting payments from Plaintiffs,

Defendant has not withdrawn the Notice filed on November 8, 2019, resulting in the arrears to be

paid to Defendant through Plaintiffs’ plan not being paid by the Chapter 13 Trustee.

         28.   Defendant engaged in the aforesaid collection activities in violation of the

automatic stay of 11 U.S.C. §362(a).

                      WILLFUL VIOLATIONS OF 11 U.S.C. §§362(a)

         29.   Plaintiffs incorporate herein by reference each of the foregoing paragraphs.

         30.   Defendant violated one or more provisions of 11 U.S.C. §362(a) as stated herein

above.

         31.   Specifically, with actual knowledge of the underlying bankruptcy proceeding and

in the absence of an order modifying, terminating or granting relief from the automatic stay,

Defendant engaged in post-petition activities to collect monies from Plaintiffs and/or to obtain

possession of property of the estate or of property from the estate or to exercise control over


                                            Page 6 of 8


  Case 20-08008        Doc 1     Filed 04/17/20 Entered 04/17/20 16:52:20            Desc Main
                                    Document    Page 6 of 8
property of the estate while the automatic stay was still in effect.

        32.    Because of Defendant’s indisputable knowledge of the underlying bankruptcy

proceeding, Defendant undertook such violative collection actions intentionally and willfully.

        33.    As a direct and proximate result of Defendant’s violations of the various

provisions of 11 U.S.C. §362(a), Plaintiffs have suffered damages including, but not limited to,

embarrassment, anger, anxiety, stress, loss of the protections afforded by the automatic stay, and

has been caused to employ the services of the undersigned counsel to assist with prosecution of

this matter.

                                       PRAYER FOR RELIEF

        WHEREFORE, THE PREMISES CONSIDERED, Plaintiffs respectfully request this

Honorable Court to enter an Order:

        a.     Holding Defendant in contempt of this Court for violating the automatic stay

provision(s) of 11 U.S.C. §362(a);

        b.     Ruling that Plaintiffs were not in default at the time the notice of default was

issued on October 14, 2019, the Notice of Termination of Stay filed on November 8, 2019 (Crt

Doc #95) is void, and that the automatic stay as to Nationstar Mortgage, LLC, dba Mr. Cooper,

on Plaintiffs property located at 314 Benson Avenue, Tallassee, AL 36078, is still in place;

        c.     Enjoining Defendant from further attempts to collect upon said indebtedness in

the absence of the requisite relief;

        d.     Ruling that the Chapter 13 Trustee shall resume payments to Defendant on Proof

of Claim #23 for arrears per the August 17, 2017 Order;




                                             Page 7 of 8


  Case 20-08008         Doc 1     Filed 04/17/20 Entered 04/17/20 16:52:20           Desc Main
                                     Document    Page 7 of 8
       e.      Awarding to Plaintiffs and against Defendant actual, compensatory, and punitive

damages for its violations of the automatic stay provisions of 11 U.S.C. §362(a), pursuant to 11

U.S.C. §362(k);

       f.      Awarding to Plaintiffs and against Defendant the attorney fees, costs and expenses

of this litigation, pursuant to 11 U.S.C. §362(k); and

       g.      Awarding such other and further relief as this Honorable Court deems appropriate.



                                                         /s/ Paul D. Esco
                                                         PAUL D. ESCO ASB-3772-O61P
                                                         Attorney for Plaintiffs/Debtors


OF COUNSEL:
PAUL D. ESCO
ATTORNEY AT LAW, LLC
2800 Zelda Road; Suite 200-7
Montgomery, Alabama 36106
334/832-9100
334/832-4527 [fax]
E-mail: paul.esco@aol.com




                                            Page 8 of 8


  Case 20-08008        Doc 1    Filed 04/17/20 Entered 04/17/20 16:52:20            Desc Main
                                   Document    Page 8 of 8
